                                                                              FILED
                         IN THE UNITED STATES DISTRICT COURT                 DEC 22 2020
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA        .-Q!$~
                                                                         .,.
                                                                           ~ . -    ,~CLERK
                                                                                     ~     , EDNC
                                  WESTERN DIVISION
                                                                         -
                                                                      .,_.:::::;;-~ ~------ DEP CLK



ZIYAD YAGHI,                             )
                                         )    No.: 5:09-CR-216-FL-8
                Petitioner,              )    No.: 5:15-CV-523-FL
                                      )
                                      )       NOTICE OF APPEAL
                                      )
     v.                               )
                                      )
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                          Respondent. )

        Now Comes, the defendant/petitioner and APPEALS the denial of his
motion to amend his 28 U.S.C. § 2255 action. (Dkt. Nos. 2343, 2350)
        The order denying Yaghi's motion to amend was entered 12/1/20 by
the Honorable Louise W. Flanagan. (Dkt. No. 2350)
         Appended hereto, for filing in the Appeals Court, is Yaghi's
Application for a Certificate of Appealability pursuant Local Rules of
the Fourth Circuit Court of Appeals,     Rule 22(a), along with a copy of
Judge Flanagan's order denying his motion to amend.


DATE:   J.2 /:Li/'),O
                                      ghi, prose
                              Reg. o.: 51771-056
                              FCI-Ray Brook, P.O. Box 900
                              Ray Brook, NY 12977




        Case 5:09-cr-00216-FL Document 2356 Filed 12/22/20 Page 1 of 1
